Per curiam.
In a petition for voluntary discipline, the Respondent admitted he violated Standards 63 and 68 of Bar Rule 4-102 by failing to render promptly appropriate accounts to the beneficiaries of an estate and by failing to respond to the Investigative Panel of the State Disciplinary Board, respectively. In his petition, the Respondent sought a one-year suspension less a two-month credit for an interim suspension previously served for the failure to respond to the Investigative Panel. The Review Panel accepted the State Bar’s recommendation that the Respondent receive a one-year suspension less the two-month credit. Having examined the recoid, we approve and adopt the recommendation of the review panel.

Suspended for one year less two months credited.


Clarke, C. J., Hunt, P. J., Benham, Fletcher, Sears-Collins and Hunstein, JJ., concur.

Jay P. Wells, for Lamberth.